TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 2, 2017



                                      NO. 03-16-00442-CV


                                         R. H., Appellant

                                                 v.

                                    D. A. and R. A., Appellees




      APPEAL FROM THE 51ST DISTRICT COURT OF SCHLEICHER COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
          REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on June 13, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

judgment. Therefore, the Court reverses the trial court’s judgment and remands the case to the

trial court for further proceedings consistent with this Court’s opinion. Appellees shall pay all

costs relating to this appeal, both in this Court and the court below.